 



EXHIBIT 10.16



 

 



 

 

 

 

 

 

 

 

 

 

 

 

PREFERRED STOCKHOLDERS AGREEMENT

 

 

 

NEUROTROPE, INC.

 

 

August 23, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 



1. Definitions 1 2. Registration Rights     2.1 Demand Registration 4   2.2
Company Registration 5   2.3 Underwriting Requirements 6   2.4 Obligations of
the Company 6   2.5 Furnish Information 8   2.6 Expenses of Registration 9   2.7
Delay of Registration 9   2.8 Indemnification 10   2.9 Reports Under Exchange
Act 10   2.10 Limitations on Subsequent Registration Rights 12   2.11 Transfer
of Registration Rights 12   2.12 Restrictions on Transfer 13   2.13 Termination
of Registration Rights 14   2.14 Aggregation of Stock 15 3. Voting Provisions 15
  3.1 Vote to Increase Authorized Common Stock 15   3.2 Restrictions on Sales of
Control of the Company 15 4. Agreement Among the Company and the Stockholders 15
  4.1 Right of First Refusal 15   4.2 Effect of Failure to Comply 17   4.3
Exempt Transfers 17   4.4 Prohibited Transfers 18   4.5 Termination of Transfer
Rights and Restrictions 18 5. Legends 18 6. Lock-Up 19   6.1 Agreement to
Lock-Up 19   6.2 Stop Transfer Instructions 19 7. Additional Covenants 19   7.1
Insurance 19

 



i

 

 

 

TABLE OF CONTENTS

 

8. Miscellaneous 20   8.1 Transfers 20   8.2 Successors and Assigns 20   8.3
Governing Law 20   8.4 Counterparts 20   8.5 Titles and Subtitles 20   8.6
Notices 20   8.7 Amendments and Waivers 21   8.8 Severability 21   8.9
Aggregation of Stock 21   8.10 Additional Stockholders 21   8.11 Entire
Agreement 21   8.12 Dispute Resolution 21   8.13 Delays or Omissions 21        







 





 

 

Schedule A - Schedule of Stockholders

 

 

 

 

 

 

 

 

ii

 

 

 

PREFERRED STOCKHOLDERS AGREEMENT

 

THIS PREFERRED STOCKHOLDERS AGREEMENT (the “Agreement”) is made as of the 23rd
day of August, 2013, by and among Neurotrope, Inc., a Nevada corporation (the
“Company”), each of the stockholders listed on Schedule A hereto, each of which
is referred to in this Agreement as a “Stockholder,” and any additional Person
that becomes a party to this Agreement in accordance with the terms hereof.

 

RECITALS

 

WHEREAS, the Stockholders are holders of Series A Preferred Stock of the
Company.

 

WHEREAS, the Series A Preferred Stock of the Company held by the Stockholders
was issued pursuant to the terms of the Merger Agreement, dated as of the date
hereof, by and among Neurotrope Acquisition, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company, and Neurotrope BioScience, Inc., a
Delaware corporation (“Neurotrope”, and such agreement, the “Merger Agreement”),
pursuant to which Neurotrope Acquisition, Inc. merged with and into Neurotrope,
with Neurotrope as the surviving corporation, and each outstanding share of
Series A Preferred Stock of Neurotrope was converted into one share of Series A
Preferred Stock of the Company (the “Merger”).

 

WHEREAS, certain of the Stockholders were parties to the Investor Rights
Agreement, Voting Agreement and Investor Rights Agreement, each dated February
28, 2013, between the Company and certain of its stockholders (the “Prior
Agreements”).

 

WHEREAS, in connection with the Merger, the Stockholders wish to terminate the
Prior Agreements and enter into this Agreement, which shall provide for certain
rights and obligations of the Stockholders as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

1.2 “Capital Stock” means (a) shares of Common Stock and Preferred Stock
(whether now outstanding or hereafter issued in any context), (b) shares of
Common Stock issued or issuable upon conversion of Preferred Stock and (c)
shares of Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by any Stockholder, or
their respective successors or permitted transferees or assigns. For purposes of
the number of shares of Capital Stock held by a Stockholder (or any other
calculation based thereon), all shares of Preferred Stock shall be deemed to
have been converted into Common Stock at the then-applicable conversion ratio.

 

 

 



1.3 “Change of Control” means a transaction or series of related transactions in
which a person, or a group of related persons, acquires from stockholders of the
Company shares representing more than fifty percent (50%) of the outstanding
voting power of the Company.

 

1.4 “Common Stock” means shares of the Company’s common stock, par value $0.0001
per share.

 

1.5 “Company Notice” means written notice from the Company notifying the selling
Stockholder that the Company intends to exercise its Right of First Refusal as
to some or all of the Transfer Stock with respect to any Proposed Transfer.

 

1.6 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

1.7 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

 

1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.9 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

1.10 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.

 

2

 



1.11 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

1.12 “GAAP” means generally accepted accounting principles in the United States.

 

1.13 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.

 

1.14 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, domestic partner, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of a natural person referred to herein.

 

1.15 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

1.16 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.17 “Preferred Stock” means collectively, all shares of Series A Preferred
Stock.

 

1.18 “Proposed Transfer Notice” means written notice from a Stockholder setting
forth the terms and conditions of a Proposed Transfer.

 

1.19 “Proposed Transfer” means any assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Transfer Stock (or any interest therein) proposed by any
of the Stockholders.

 

1.20 “Prospective Transferee” means any person to whom a Stockholder proposes to
make a Proposed Transfer.

 

1.21 “Qualified Public Offering” means an underwritten public offering of equity
securities of the Company with a price to the public of at least $5 per share
and aggregate gross proceeds of at least $30,000,000.

 

1.22 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

 

1.23 “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series A Preferred Stock and (ii) any Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clauses (i) and
(ii) above; excluding in all cases, however, any Registrable Securities sold by
a Person in a transaction in which the applicable rights under this Agreement
are not assigned pursuant to Subsection 2.12, and excluding for purposes of
Section ‎0 any shares for which registration rights have terminated pursuant to
Subsection ‎0 of this Agreement.

 

3

 



1.24 “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Subsection ‎0 hereof.

 

1.25 “Right of First Refusal” means the right, but not an obligation, of the
Company, or its permitted transferees or assigns, to purchase some or all of the
Transfer Stock with respect to a Proposed Transfer, on the terms and conditions
specified in the Proposed Transfer Notice.

 

1.26 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

1.27 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

 

1.28 “SEC” means the Securities and Exchange Commission.

 

1.29 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

1.30 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection ‎0.

 

1.31 “Series A Director” means any director of the Company that the holders of
record of the Series A Preferred Stock are entitled to elect pursuant to the
Company’s Certificate of Incorporation.

 

1.32 “Series A Preferred Stock” means shares of the Company’s Series A Preferred
Stock, par value $0.0001 per share.

 

1.33 “Stockholder Notice” means written notice from a Stockholder notifying the
Company and the selling Stockholder that such Stockholder intends to exercise
its Secondary Refusal Right as to a portion of the Transfer Stock with respect
to any Proposed Transfer.

 

1.34 “Transfer Stock” means shares of Capital Stock owned by a Stockholder, or
issued to a Stockholder after the date hereof (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like).

 

4

 



2. Registration Rights. The Company covenants and agrees as follows:

 

2.1 Demand Registration.

 

(a) Form S-1 Demand. If at any time after the earlier of (i) five (5) years
after the date of this Agreement or (ii) one hundred eighty (180) days after the
effective date of the registration statement for a Qualified Public Offering,
the Company receives a request from Holders of forty percent (40%) of the
Registrable Securities then outstanding that the Company file a Form S-1
registration statement with respect to Registrable Securities having an
anticipated aggregate offering price, net of Selling Expenses, of at least $15
million, then the Company shall (x) within ten (10) days after the date such
request is given, give notice thereof (the “Demand Notice”) to all Holders other
than the Initiating Holders; and (y) as soon as practicable, and in any event
within sixty (60) days after the date such request is given by the Initiating
Holders, file a Form S-1 registration statement under the Securities Act
covering all Registrable Securities that the Initiating Holders requested to be
registered and any additional Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Subsection 2.1‎0,
Subsection 2.1‎0 and Subsection ‎0.

 

(b) Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
thirty percent (30%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $1 million, then the Company shall
(i) within ten (10) days after the date such request is given, give a Demand
Notice to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsection 2.1‎0, Subsection 2.1(d) and Subsection ‎0.

 

(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection ‎0 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to be filed
and it is therefore necessary to defer the filing of such registration
statement, then the Company shall have the right to defer taking action with
respect to such filing, and any time periods with respect to filing or
effectiveness thereof shall be tolled correspondingly, for a period of not more
than one hundred twenty (120) days after the request of the Initiating Holders
is given; provided, however, that the Company may not invoke this right more
than once in any twelve (12) month period; and provided further that the Company
shall not register any securities for its own account or that of any other
stockholder during such one hundred twenty (120) day period other than an
Excluded Registration.

 

5

 



(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1‎0: (i) during the period
that is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two registrations pursuant to Subsection 2.1‎0; or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Subsection 2.1‎0. The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1‎0: (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a prior registration, provided, that the Company is
actively employing in good faith commercially reasonable efforts to cause such
registration statement to become effective; or (ii) if the Company has effected
two registrations pursuant to Subsection 2.1‎0 within the twelve (12) month
period immediately preceding the date of such request. A registration shall not
be counted as “effected” for purposes of this Subsection 2.1‎0 until such time
as the applicable registration statement has been declared effective by the SEC,
unless the Initiating Holders withdraw their request for such registration,
elect not to pay the registration expenses therefor, and forfeit their right to
one demand registration statement pursuant to Subsection ‎0, in which case such
withdrawn registration statement shall be counted as “effected” for purposes of
this Subsection 2.1‎0.

 

2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Subsection ‎0, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection ‎0 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection ‎0.

 

2.3 Underwriting Requirements.

 

(a) If, pursuant to Subsection ‎0, the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Subsection ‎0, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection ‎0) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection ‎0, if
the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting. To facilitate the allocation of shares in accordance with
the above provisions, the Company or the underwriters may round the number of
shares allocated to any Holder to the nearest 100 shares.

 

6

 



(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection ‎0, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares. Notwithstanding the foregoing, in no event
shall (i) the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, or (ii) the number of
Registrable Securities included in the offering be reduced below thirty percent
(30%) of the total number of securities included in such offering, unless such
offering is a Qualified Public Offering, in which case the selling Holders may
be excluded further if the underwriters make the determination described above
and no other stockholder’s securities are included in such offering. For
purposes of the provision in this Subsection 2.3‎0 concerning apportionment, for
any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.



7

 

 

2.4 Obligations of the Company. Whenever required under this Section ‎0 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one hundred
twenty (120) day period shall be extended for a period of time equal to the
period the Holder refrains, at the request of an underwriter of Common Stock (or
other securities) of the Company, from selling any securities included in such
registration, and (ii) in the case of any registration of Registrable Securities
on Form S-3 that are intended to be offered on a continuous or delayed basis,
subject to compliance with applicable SEC rules, such one hundred twenty (120)
day period shall be extended for up to 60 days, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

8

 



(h) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section ‎0 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

 

2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section ‎0, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $50,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Subsection ‎0 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Subsection ‎0 or Subsection ‎0, as the case may be. All Selling Expenses
relating to Registrable Securities registered pursuant to this Section ‎0 shall
be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.

 

9

 



2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section ‎0:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.8‎0 shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8‎0 shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8‎0 and 2.8‎0 exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Subsection ‎0 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection ‎0, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection ‎0, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Subsection ‎0.

 

10

 



(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection ‎0 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection ‎0
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection ‎0, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8‎0, when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8‎0, exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder), except in the case of willful misconduct
or fraud by such Holder.

 

11

 



(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection ‎0 shall survive the completion of any
offering of Registrable Securities in a registration under this Section ‎0, and
otherwise shall survive the termination of this Agreement.

 

2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144.

 

2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that (i) would provide to such holder the right to include securities in
any registration on other than either a pro rata basis with respect to the
Registrable Securities or on a subordinate basis after all Holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include; provided that this
limitation shall not apply to any additional Stockholder who becomes a party to
this Agreement pursuant to the terms hereof.

 

2.11 Transfer of Registration Rights. The rights under this Section 2 may be
assigned (but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s
Immediate Family Member or trust for the benefit of an individual Holder or one
or more of such Holder’s Immediate Family Members; or (iii) after such transfer,
holds at least 500,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations, and other
recapitalizations); provided, however, that (x) the transferee receives the
Registrable Securities in a transfer that complies with the requirements of
Section 2.12 and Section 4 hereof, (y) the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee and the Registrable Securities with respect to which such rights
are being transferred; and (z) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement, including the provisions of Section 6. For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee (1) that is an Affiliate or stockholder of a
Holder; (2) who is a Holder’s Immediate Family Member; or (3) that is a trust
for the benefit of an individual Holder or such Holder’s Immediate Family Member
shall be aggregated together and with those of the transferring Holder; provided
further that all transferees who would not qualify individually for assignment
of rights shall have a single attorney-in-fact for the purpose of exercising any
rights, receiving notices, or taking any action under this Section 2.

 

12

 



2.12 Restrictions on Transfer.

 

(a) The Preferred Stock and the Registrable Securities shall not be sold,
pledged, or otherwise transferred, and the Company shall not recognize and shall
issue stop-transfer instructions to its transfer agent with respect to any such
sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Preferred Stock and the Registrable
Securities held by such Holder to agree to take and hold such securities subject
to the provisions and upon the conditions specified in this Agreement.

 

(b) Each certificate or instrument representing (i) the Preferred Stock, (ii)
the Registrable Securities, and (iii) any other securities issued in respect of
the securities referenced in clauses (i) and (ii), upon any stock split, stock
dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Subsection 2.12‎0) be stamped
or otherwise imprinted with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection ‎0.

 

(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section ‎0. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter in any transaction in which such Holder distributes Restricted
Securities to an Affiliate of such Holder for no consideration; provided that
each transferee agrees in writing to be subject to the terms of this Subsection
‎0. Each certificate or instrument evidencing the Restricted Securities
transferred as above provided shall bear, except if such transfer is made
pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Subsection 2.12‎0, except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for such Holder and the Company, such
legend is not required in order to establish compliance with any provisions of
the Securities Act. The obligations set forth in this Subsection 2.12 are in
addition to any other restrictions on transfer set forth in this Agreement.

 

13

 



2.13 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsection ‎0 or Subsection ‎0 shall terminate upon the earliest to occur of:

 

(a) the closing of a Deemed Liquidation Event, as such term is defined in the
Company’s Certificate of Incorporation;

 

(b) such time as Rule 144 or another similar exemption under the Securities Act
is available for the sale of all of such Holder’s shares without limitation
during a three-month period without registration; and

 

(c) the fifth (5th) anniversary of the Company’s first Qualified Public Offering
after the date hereof.

 

2.14 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate. 

 

3. Voting Provisions.

 

3.1 Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the shares of Preferred Stock
outstanding at any given time.

 

3.2 Restrictions on Sales of Control of the Company. No Stockholder shall be a
party to any transaction or series of related transactions in which a Person, or
a group of related Persons, acquires from stockholders of the Company shares
representing more than fifty percent (50%) of the outstanding voting power of
the Company (a “Stock Sale”) unless all holders of Preferred Stock are allowed
to participate in such transaction and the consideration received pursuant to
such transaction is allocated among the parties thereto in the manner specified
in the Company’s Certificate of Incorporation in effect immediately prior to the
Stock Sale (as if such transaction were a Deemed Liquidation Event), unless the
holders of a majority of the Preferred Stock elect otherwise by written notice
given to the Company at least 10 days prior to the effective date of any such
transaction or series of related transactions.

 

14

 



4. Agreement Among the Company and the Stockholders.

 

4.1 Right of First Refusal.

 

(a) Grant. Subject to the terms of Section ‎0 below, each Stockholder hereby
unconditionally and irrevocably grants to the Company a Right of First Refusal
to purchase all or any portion of Transfer Stock that such Stockholder may
propose to transfer in a Proposed Transfer, at the same price and on the same
terms and conditions as those offered to the Prospective Transferee.

 

(b) Notice. Each Stockholder proposing to make a Proposed Transfer must deliver
a Proposed Transfer Notice to the Company not later than forty-five (45) days
prior to the consummation of such Proposed Transfer. Such Proposed Transfer
Notice shall contain the material terms and conditions (including price and form
of consideration) of the Proposed Transfer and the identity of the Prospective
Transferee. To exercise its Right of First Refusal under this Section 4.1, the
Company must deliver a Company Notice to the selling Stockholder within fifteen
(15) days after delivery of the Proposed Transfer Notice.

 

(c) Grant of Secondary Refusal Right to Stockholders. Subject to the terms of
Section ‎0 below, each Stockholder hereby unconditionally and irrevocably grants
to the other Stockholders a Secondary Refusal Right to purchase all or any
portion of the Transfer Stock not purchased by the Company pursuant to the Right
of First Refusal, as provided in this Subsection 4.1‎0. If the Company does not
intend to exercise its Right of First Refusal with respect to all Transfer Stock
subject to a Proposed Transfer, the Company must deliver a Secondary Notice to
the selling Stockholder and to each other Stockholder to that effect no later
than fifteen (15) days after the selling Stockholder delivers the Proposed
Transfer Notice to the Company. To exercise its Secondary Refusal Right, a
Stockholder must deliver a Stockholder Notice to the selling Stockholder and the
Company within ten (10) days after the Company’s deadline for its delivery of
the Secondary Notice as provided in the preceding sentence.

 

(d) Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Company and the Stockholder with respect to some but not all of
the Transfer Stock by the end of the 10-day period specified in the last
sentence of Subsection 4.1‎0) (the “Stockholder Notice Period”), then the
Company shall, immediately after the expiration of the Stockholder Notice
Period, send written notice (the “Company Undersubscription Notice”) to those
Stockholders who fully exercised their Secondary Refusal Right within the
Stockholder Notice Period (the “Exercising Stockholders”). Each Exercising
Stockholder shall, subject to the provisions of this Subsection 4.1‎0, have an
additional option to purchase all or any part of the balance of any such
remaining unsubscribed shares of Transfer Stock on the terms and conditions set
forth in the Proposed Transfer Notice. To exercise such option, an Exercising
Stockholder must deliver an Undersubscription Notice to the selling Stockholder
and the Company within ten (10) days after the expiration of the Stockholder
Notice Period. In the event there are two or more such Exercising Stockholders
that choose to exercise the last-mentioned option for a total number of
remaining shares in excess of the number available, the remaining shares
available for purchase under this Subsection 4.1‎0 shall be allocated to such
Exercising Stockholders pro rata based on the number of shares of Transfer Stock
each such Exercising Stockholder has elected to purchase pursuant to the
Secondary Refusal Right (without giving effect to any shares of Transfer Stock
that any such Exercising Stockholder has elected to purchase pursuant to the
Company Undersubscription Notice). If the options to purchase the remaining
shares are exercised in full by the Exercising Stockholders, the Company shall
immediately notify all of the Exercising Stockholders and the selling
Stockholder of that fact.

 

15

 



(e) Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Company’s Board of Directors and as set forth in the Company Notice. If the
Company or any Stockholder cannot for any reason pay for the Transfer Stock in
the same form of non-cash consideration, the Company or such Stockholder may pay
the cash value equivalent thereof, as determined in good faith by the Board of
Directors and as set forth in the Company Notice. The closing of the purchase of
Transfer Stock by the Company and the Stockholders shall take place, and all
payments from the Company and the Stockholders shall have been delivered to the
selling Stockholder, by the later of (i) the date specified in the Proposed
Transfer Notice as the intended date of the Proposed Transfer and (ii)
forty-five (45) days after delivery of the Proposed Transfer Notice.

 

(f) Additional Compliance. If the Company and the Stockholders have not elected
to purchase all the Transfer Stock, the Stockholder proposing the Proposed
Transfer may sell such Transfer Stock to the Prospective Transferee on terms not
more advantageous to the Prospective Transferee than those set forth in the
Proposed Transfer Notice. If any Proposed Transfer is not consummated within
sixty (60) days after receipt of the Proposed Transfer Notice by the Company,
the Stockholder proposing the Proposed Transfer may not sell any Transfer Stock
unless they first comply in full with each provision of this Section ‎0. The
exercise or election not to exercise any right by any Stockholder hereunder
shall not adversely affect its right to participate in any other sales of
Transfer Stock subject to this Subsection 4.1.

 

4.2 Effect of Failure to Comply.

 

(a) Transfer Void; Equitable Relief. Any Proposed Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).

 

16

 



(b) Violation of First Refusal Right. If any Stockholder becomes obligated to
sell any Transfer Stock to the Company or any Stockholder (each, a “Buyer”)
under this Agreement and fails to deliver such Transfer Stock in accordance with
the terms of this Agreement, such Buyer may, at its option, in addition to all
other remedies it may have, send to such Stockholder the purchase price for such
Transfer Stock as is herein specified and transfer to the name of the Buyer (or
request that the Company effect such transfer in the name of an Stockholder) on
the Company’s books the certificate or certificates representing the Transfer
Stock to be sold.

 

4.3 Exempt Transfers.

 

(a) Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Subsections 4.1 shall not apply: (a) in the
case of a Stockholder that is an entity, upon a transfer by such Stockholder to
its stockholders, members, partners or other equity holders, (b) to a pledge of
Transfer Stock that creates a mere security interest in the pledged Transfer
Stock, provided that the pledgee thereof agrees in writing in advance to be
bound by and comply with all applicable provisions of this Agreement to the same
extent as if it were the Stockholder making such pledge, or (c) in the case of a
Stockholder that is a natural person, upon a transfer of Transfer Stock by such
Stockholder that is made (i) for bona fide estate planning purposes, either
during his or her lifetime or on death by will or intestacy and (ii) to his or
her spouse, child (natural or adopted), or any other direct lineal descendant of
such Stockholder (or his or her spouse) (all of the foregoing collectively
referred to as “family members”), or any other person approved by the Board of
Directors of the Company, or any custodian or trustee of any trust, partnership
or limited liability company for the benefit of, or the ownership interests of
which are owned wholly by, such Stockholder or their respective family members;
provided that in the case of clause(s) (a) or (c), the Stockholder shall deliver
prior written notice to the other Stockholder of such pledge, gift or transfer
and such shares of Transfer Stock shall at all times remain subject to the terms
and restrictions set forth in this Agreement and such transferee shall, as a
condition to such issuance, deliver a counterpart signature page to this
Agreement as confirmation that such transferee shall be bound by all the terms
and conditions of this Agreement as a Stockholder, as applicable (but only with
respect to the securities so transferred to the transferee), including the
obligations of a Stockholder with respect to Proposed Transfers of such Transfer
Stock pursuant to Section ‎0.

 

(b) Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 4 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”) or (b) pursuant to a Deemed Liquidation Event (as defined in the
Company’s Certificate of Incorporation in effect immediately prior to such
transaction).

 

4.4 Prohibited Transfers. Notwithstanding the foregoing, no Stockholder shall
transfer any Transfer Stock (a) unless such transfer has been approved by the
Company’s Board of Directors, (b) to any entity which, in the determination of
the Company’s Board of Directors, directly or indirectly competes with the
Company or (c) to any customer, distributor or supplier of the Company, if the
Company’s Board of Directors should determine that such transfer would result in
such customer, distributor or supplier receiving information that would place
the Company at a competitive disadvantage with respect to such customer,
distributor or supplier.

 

17

 



4.5 Termination of Transfer Rights and Restrictions. The provisions of this
Section 4 shall automatically terminate upon the earlier of (a) immediately
prior to the consummation of a Qualified Public Offering and (b) the
consummation of a Deemed Liquidation Event (as defined in the Company’s
Certificate of Incorporation in effect immediately prior to such transaction).

 

5. Legends. In addition to the legend set forth in Section 2.12, each
certificate representing shares of Transfer Stock held by the Stockholders or
issued to any permitted transferee in connection with a transfer permitted by
Section 4 hereof shall be endorsed with the following legends:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN STOCKHOLDERS AGREEMENT BETWEEN THE STOCKHOLDER, THE
CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE CORPORATION. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION. by accepting any interest in such Shares the person accepting such
interest shall be deemed to agree to and shall become bound by all the
provisions of that STOCKHOLDERS Agreement, including certain restrictions on
transfer and ownership set forth therein.

 

Each Stockholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Section 5 above to enforce the provisions of this
Agreement, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement at the request of the holder.

 

6. Lock-Up.

 

6.1 Agreement to Lock-Up. Each Stockholder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s first
Qualified Public Offering after the date hereof and ending on the date specified
by the Company and the managing underwriter (such period not to exceed 180
days), or such other period as may be requested by the Company or an underwriter
to accommodate regulatory restrictions on (1) the publication or other
distribution of research reports and (2) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto), (a) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Capital Stock held immediately prior to
the effectiveness of the registration statement for the Qualified Public
Offering or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Capital Stock, whether any such transaction described in clause (a) or (b)
above is to be settled by delivery of Capital Stock or other securities, in cash
or otherwise. The foregoing provisions of this Section 6 shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, or
the transfer of any shares to any trust for the direct or indirect benefit of
the Stockholder or the immediate family of the Stockholder, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, and shall only be applicable to the Stockholders if all
officers, directors and holders of more than ten percent (10%) of the
outstanding Common Stock (after giving effect to the conversion into Common
Stock of all outstanding Preferred Stock) enter into similar agreements. The
underwriters in connection with the Qualified Public Offering are intended
third-party beneficiaries of this Section 6 and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.
Each Stockholder further agrees to execute such agreements as may be reasonably
requested by the underwriters in the Qualified Public Offering that are
consistent with this Section 6 or that are necessary to give further effect
thereto.

 

18

 



6.2 Stop Transfer Instructions. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the shares of
Capital Stock of each Stockholder (and transferees and assignees thereof) until
the end of such restricted period.

 

7. Additional Covenants.

 

7.1 Insurance. The Company shall use its commercially reasonable efforts to
obtain, within ninety (90) days of the date hereof, from financially sound and
reputable insurers Directors and Officers liability insurance and term
“key-person” insurance on Jim New, each in an amount and on terms and conditions
satisfactory to the Board of Directors, and will use commercially reasonable
efforts to cause such insurance policies to be maintained until such time as the
Board of Directors determines that such insurance should be discontinued. The
key-person policy shall name the Company as loss payee, and neither policy shall
be cancelable by the Company without prior approval by the Board of Directors.

 

8. Miscellaneous.

 

8.1 Transfers. Each transferee or assignee of any Capital Stock subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering a counterpart signature page to this
Agreement. Upon the execution and delivery of such counterpart signature page by
any transferee, such transferee shall be deemed to be a party hereto as if such
transferee were the transferor and such transferee’s signature appeared on the
signature pages of this Agreement and shall be deemed to be Stockholder. The
Company shall not permit the transfer of the Capital Stock subject to this
Agreement on its books or issue a new certificate representing any such Capital
Stock unless and until such transferee shall have complied with the terms of
this Subsection 8.1. Each certificate representing Capital Stock subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed by
the Company with the legend set forth in Section 5.

 

19

 



8.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

8.3 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law.

 

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

8.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Subsection ‎0. If notice is given to the Company, a copy shall also be sent
to Laura Vaughn, Bilzin Sumberg Baena Price & Axelrod LLP, 1450 Brickell Avenue,
23rd Floor, Miami, FL 33131.

 

8.7 Amendments and Waivers. This Agreement may be amended, modified or
terminated and the observance of any term hereof may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument executed by (a) the Company and (b) the holders of a majority
of the shares of Common Stock issued or issuable upon conversion of the then
outstanding shares of Preferred Stock held by the Stockholders (voting as a
single class and on an as-converted basis; provided, that, Section 2 of this
Agreement may be amended and the observance of any term of Section 2 may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and the holders
of a majority of the Registrable Securities then outstanding; provided that the
Company may in its sole discretion waive compliance with Subsection ‎0 (and the
Company’s failure to object promptly in writing after notification of a proposed
assignment allegedly in violation of Subsection ‎0 shall be deemed to be a
waiver). Any amendment, modification, termination or waiver so effected shall be
binding upon the Company, the Stockholders and all of their respective
successors and permitted assigns whether or not such party, assignee or other
shareholder entered into or approved such amendment, modification, termination
or waiver. Notwithstanding the foregoing, this Agreement may not be amended,
modified or terminated and the observance of any term hereunder may not be
waived with respect to any Stockholder without the written consent of such
Stockholder unless such amendment, modification, termination or waiver applies
to all Stockholder in the same fashion. The Company shall give prompt written
notice of any amendment, modification or termination hereof or waiver hereunder
to any party hereto that did not consent in writing to such amendment,
modification, termination or waiver. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

 

20

 



8.8 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

8.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

8.10 Additional Stockholders. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Preferred Stock
after the date hereof, any purchaser of such shares of Preferred Stock may
become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed a
“Stockholder” for all purposes hereunder. No action or consent by the
Stockholders shall be required for such joinder to this Agreement by such
additional Stockholder, so long as such additional Stockholder has agreed in
writing to be bound by all of the obligations as an “Stockholder” hereunder.

 

8.11 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

8.12 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

21

 



Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT,, THE
SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

8.13 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

22

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 



NEUROTROPE, INC.

 

By: ______________________________________

 

Name: ____________________________________

 

Title: _____________________________________

 



 

 

 

 

 

 

 



Signature Page to Preferred Stockholders Agreement



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Individual Stockholder:   Entity Stockholder:
__________________________________________________  
_____________________________________________________ (Signature)   (Name of
Entity) __________________________________________________   By:  
     _______________________________________________ (Print Name)        
Name:   _______________________________________________       Date:
 _____________________________________________   Title:
    _______________________________________________          
Date:     _______________________________________________



 

 

PLEASE SIGN EXACTLY AS YOUR NAME APPEARS ON THE SIGNATURE PAGE OF YOUR
SUBSCRIPTION AGREEMENT.

 

 

 

 

 



Signature Page to Preferred Stockholders Agreement

 

 



 

 

 

 

SCHEDULE A

 

Stockholders

 

 

 

 

 

 

 



 

